ICJ_053_Namibia_UNSC_NA_1971-06-21_ADV_01_NA_01_EN.txt. 59 NAMIBIA (S.W. AFRICA) (DECL. ZAFRULLA KHAN)

President Sir Muhammad ZAFRULLA KHAN makes the following
declaration:

I am in entire agreement with the Opinion of the Court but would
wish to add some observations on two or three aspects of the presenta-
tion made to the Court on behalf of South Africa.

It was contended that under the supervisory system as devised in the
Covenant of the League and the different mandate agreements, the
mandatory could, in the last resort, flout the wishes of the Council of
the League by casting its vote in opposition to the directions which
the Council might propose to give to the mandatory. The argument
runs that this system was deliberately so devised, with open eyes, as to
leave the Council powerless in face of the veto of the mandatory if the
latter chose to exercise it. In support of this contention reliance was
placed on paragraph 5 of Article 4 of the Covenant of the League by
virtue of which any Member of the League not represented on the
Council was to be invited to send a representative to sit as a member
at any meeting of the Council during the consideration of matters
specially affecting the interests of that Member. This entitled the manda-
tory to sit as a member at any meeting of the Council in which a matter
affecting its interests as a mandatory came under consideration. Under
paragraph | of Article 5 of the Covenant decisions of the Council
required the agreement of all the Members of the League represented
at the meeting. This is known as the unanimity rule and by virtue thereof
it was claimed that a mandatory possessed a right of veto when attend-
ing a meeting of the Council in pursuance of paragraph 5 of Article 4
and consequently the last word on the manner and method of the
administration of the mandate rested with the mandatory. This conten-
tion is untenable. Were it well founded it would reduce the whole system
of mandates to mockery. As the Court, in its Judgment of 1966, observed:

“In practice, the unanimity rule was frequently not insisted upon,
or its impact was mitigated by a process of give-and-take, and by
various procedural devices to which both the Council and the
mandatories lent themselves. So far as the Court’s information
goes, there never occurred any case in which a mandatory ‘vetoed’
what would otherwise have been a Council decision. Equally, how-
ever, much trouble was taken to avoid situations in which the
mandatory would have been forced to acquiesce in the views of
the rest of the Council short of casting an adverse vote. The occa-
sional deliberate absence of the mandatory from a meeting, enabled
decisions to be taken that the mandatory might have felt obliged
to vote against if it had been present. This was part of the above-
mentioned process for arriving at generally acceptable conclusions.”
(C.J. Reports 1966, pp. 44-45.)

47
60 NAMIBIA (S.W. AFRICA) (DECL. ZAFRULLA KHAN)

The representative of South Africa, in answer to a question by a
Member of the Court, confessed that there was not a single case on
record in which the representative of a mandatory Power ever cast a
negative vote in a meeting of the Council so as to block a decision of
the Council. It is thus established that in practice the last word always
rested with the Council of the League and not with the mandatory.

The Covenant of the League made ample provision to secure the
effectiveness of the-Covenant and conformity to its provisions in respect
of the obligations entailed by membership of the League. A Member
of the League which had violated any covenant of the League could
be declared to be no longer a Member of the League by a vote of the
Council concurred in by the representatives of all the other Members of
the League represented thereon (para. 4, Art. 16, of the Covenant).

The representative of South Africa conceded that:

“_..if a conflict between a mandatory and the Council occurred
and if all the Members of the Council were of the opinion that the
mandatory had violated a covenant of the League, it would have
been legally possible for the Council to expel the mandatory from
the League and thereafter decisions of the Council could no longer
be thwarted by the particular mandatory—for instance, a decision
to revoke the mandate. The mandatory would then no longer be a
Member of the League and would then accordingly no longer be
entitled to attend and vote in Council meetings.

... We agree that by expelling a mandatory the Council could have
overcome the practical or mechanical difficulties created by the
unanimity requirement.” (Hearing of 15 March 1971.)

It was no doubt the consciousness of this position which prompted
the deliberate absence of a mandatory from a meeting of the Council
of the League which enabled the Council to take decisions that the
mandatory might have felt obliged to vote against if it had been present.

If a mandatory ceased to be a Member of the League and the Council
felt that the presence of its representative in a meeting of the Council
dealing with matters affecting the mandate would be helpful, it could
still be invited to attend as happened in the case of Japan after it ceased
to be a Member of the League. But it could not attend as of right under
paragraph 5 of Article 4 of the Covenant.

In addition, if need arose the Covenant could be amended under
Article 26 of the Covenant. In fact no such need arose but the authority
was provided in the Covenant. It would thus be idle to contend that the
mandates system was deliberately devised, with open eyes, so as to leave
the Council of the League powerless against the veto of the mandatory
if the latter chose to exercise it.

Those responsible for the Covenant were anxious and worked hard

48
61 NAMIBIA (S.W. AFRICA) (DECL. ZAFRULLA KHAN)

to institute a system which would be effective in carrying out to the
full the sacred trust of civilization. Had they deliberately devised a
framework which might enable a mandatory so inclined to defy the
system with impunity, they would have been guilty of defeating the
declared purpose of the mandates system and this is not to be thought of;
nor is it to be imagined that these wise statesmen, despite all the care
that they took and the reasoning and persuasion that they brought into
play, were finally persuaded into accepting as reality that which could
so easily be turned into a fiction.

*
* *

In my view the supervisory authority of the General Assembly of the
United Nations in respect of the mandated territory, being derived from
the Covenant of the League and the Mandate Agreement, is not restricted
by any provision of the Charter of the United Nations. The extent of
that authority must be determined by reference to the relevant provisions
of the Covenant of the League and the Mandate Agreement. The Generai
Assembly was entitled to exercise the same authority in respect of the
administration of the Territory by the Mandatory as was possessed by
the Council of the League and its decisions and determinations in that
respect had the same force and effect as the decisions and determinations
of the Council of the League. This was well illustrated in the case of
General Assembly resolution 289 (IV), adopted on 21 November 1949
recommending that Libya shall become independent as soon as possible
and in any case not later than I January 1952. A detailed procedure
for the achievement of this objective was laid down, including the
appointment by the General Assembly of a United Nations Commis-
sioner in Libya and a Council to aid and advise him, etc. All the recom-
mendations contained in this resolution constituted binding decisions;
decisions which had been adopted in accordance with the provisions of
the Charter but whose binding character was derived from Annex XI
to the Treaty of Peace with Italy.

Pa
* *

The representative of South Africa, during the course of his oral sub-
mission, refrained from using the expression “apartheid” but urged:

“,..South Africa is in the position that its conduct would be
unlawful if the differentiation which it admittedly practises should
be directed at, and have the result of subordinating the interests
of one or certain groups on a racial or ethnic basis to those of
others,...If that can be established in fact, then South Africa
would be guilty of violation of its obligations in that respect, other-
wise not.” (Hearing of 17 March 1971.)

49
62 NAMIBIA (S.W. AFRICA) (DECL. ZAFRULLA KHAN)

The policy of apartheid was initiated by Prime Minister Malan and
was then vigorously put into effect by his successors, Strijdom and
Verwoerd. It has been continuously proclaimed that the purpose and
object of the policy are the maintenance of White domination. Speaking
to the South African House of Assembly, as late as 1963, Dr. Verwoerd
said:

“Reduced to its simplest form the problem is nothing else than
this: We want to keep South Africa White ... Keeping it White can
only mean one thing, namely, White domination, not leadership, not
guidance, but control, supremacy. If we are agreed that it is the
desire of the people that the White man should be able to continue
to protect himself by White domination . . . we say that it can be
achieved by separate development.” (/.C./.. Pleadings, South West
Africa, Vol. IV, p. 264.)

South Africa’s reply to this in its Rejoinder in the 1966 cases was in effect
that these and other similar pronouncements were qualified by ‘the
promise to provide separate homelands for the Bantu groups”’ wherein the
Bantu would be free to develop his capacities to the same degree as the
White could do in the rest of the country. But this promise itself was
always subject to the qualification that the Bantu homelands would
develop under the guardianship of the White. In this connection it was
urged that in 1961 the “Prime Minister spoke of a greater degree of
ultimate independence for Bantu homelands than he had mentioned a
decade earlier’. This makes little difference in respect of the main purpose
of the policy which continued to be the domination of the White.

It needs to be remembered, however, that the Court is not concerned
in these proceedings with conditions in South Africa. The Court is
concerned with the administration of South West Africa as carried on
by the Mandatory in discharge of his obligations under the Mandate
which prescribed that the well-being and development of people who were
not yet able to stand by themselves under the strenuous conditions of the
modern world constituted a sacred trust of civilization and that the best
method of giving effect to this principle was that the tutelage of such
peoples should be entrusted to advanced nations who, by reason of their
resources, their experience and their geographical position could best
undertake this responsibility (Art. 22, paras. 1 and 2, of the Covenant of
the League of Nations).

The administration was to be carried on “in the interests of the indi-
genous population” (para. 6, Art. 22). For the discharge of this obligation
it is not enough that the administration should believe in good faith that
the policy it proposes to follow is in the best interests of all sections of the
population. The supervisory authority must be satisfied that it is in the

50
63 NAMIBIA (S.W. AFRICA) (DECL. ZAFRULLA KHAN)

best interests of the indigenous population of the Territory. This follows
from Article 6 of the Mandate Agreement for South West Africa, read
with paragraph 6 of Article 22 of the Covenant.

The representative of South Africa, while admitting the right of the
people of South West Africa to self-determination, urged in his oral
statement that the exercise of that right must take into full account the
limitations imposed, according to him, on such exercise by the tribal and
cultural divisions in the Territory. He concluded that in the case of South
West Africa self-determination “may well find itself practically restricted
to some kind of autonomy and local self-government within a larger
arrangement of co-operation” (hearing of 17 March 1971). This in effect
means a denial of self-determination as envisaged in the Charter of the
United Nations.

Whatever may have been the conditions in South Africa calling for
special measures, those conditions did not exist in the case of South West
Africa at the time when South Africa assumed the obligation of a manda-
tory in respect of the Territory, nor have they come into existence since.
In South West Africa the small White element was not and is not indi-
genous to the Territory. There can be no excuse in the case of South West
Africa for the application of the policy of apartheid so far as the interests
of the White population are concerned. It is claimed, however, that the
various indigenous groups of the population have reached different stages
of development and that there are serious ethnic considerations which call
for the application of the policy of separate development of each group.
The following observations of the Director of the Institute of Race
Relations, London, are apposite in this context:

“... White South African arguments are based on the different
stages of development reached by various groups of people. It is
undisputed fact that groups have developed at different paces in
respect of the control of environment (although understanding of
other aspects of life has not always grown at the same pace). But
the aspect of South African thought which is widely questioned
elsewhere is the assumption that an individual is permanently limited
by the limitations of his group. His ties with it may be strong; indeed,
when considering politics and national survival, the assumption that
they will be strong is altogether reasonable. Again, as a matter of
choice, people may prefer to mix socially with those of their own
group, but to say that by law people of one group must mix with no
others can really only proceed from a conviction not only that the
other groups are inferior but that every member of each of the other
groups is permanently and irremediably inferior. It is this that
rankles. ‘Separate but equal’ is possible so long as it is a matter of
choice by both parties; legally imposed by one, it must be regarded
by the other as a humiliation, and far more so if it applies not only

51
64

NAMIBIA (S.W. AFRICA) (DECL. ZAFRULLA KHAN)

to the group as a whole but to individuals. In fact, of course, what
separate development has meant has been anything but equal.

These are some reasons why it will be hard to find natives of
Africa who believe that to extend the policy of separate development
to South West Africa even more completely than at present is in the
interest of any but the White inhabitants.” (Quoted in /.C.J. Pleadings,
South West Africa, Vol. IV, p. 339.)

*
* ok

Towards the close of his oral presentation the representative of South
Africa made a plea to the Court in the following terms:

“In our submission, the general requirement placed by the
Charter on all United Nations activities is that they must further
peace, friendly relations, and co-operation between nations, and
especially between member States. South Africa, as a member
State, is under a duty to contribute towards those ends, and she
desires to do so, although she has no intention of abdicating what she
regards as her responsibilities on the sub-continent of southern
Africa.

If there are to be genuine efforts at achieving a peaceful solution,
they will have to satisfy certain criteria. They will have to respect
the will of the self-determining peoples of South West Africa. They
will have to take into account the facts of geography, of economics,
of budgetary requirements, of the ethnic conditions and of the state
of development.

If this Court, even in an opinion on legal questions, could indicate
the road towards a peaceful and constructive solution along these
lines, then the Court would have made a great contribution, in our
respectful submission, to the cause of international peace and security
and, more, to the cause of friendly relations amongst not only the
nations but amongst all men.” (Hearing of 5 March 1971.)

The representative of the United States of America, in his oral presenta-
tion, observed that:

52

‘,.. the question of holding a free and proper plebiscite under
appropriate auspices and with conditions and arrangements which
would ensure a fair and informed expression of the will of the
people of Namibia deserves study. It is a matter which might be
properly submitted to the competent political organs of the United
Nations, which have consistently manifested their concern that the
65 NAMIBIA (S.W. AFRICA) (DECL. ZAFRULLA KHAN)

Namibians achieve self-determination. The Court may wish to so
indicate in its opinion to the Security Council.” (Hearing of 9 March
1971.)

The Court having arrived at the conclusion that the Mandate has been
terminated and that the presence of South Africa in South West Africa is
illegal, I would, in response to the plea made by the representative of
South Africa, suggest that South Africa should offer to withdraw its
administration from South West Africa in consultation with the United
Nations so that a process of withdrawal and substitution in its place of
United Nations’ control may be agreed upon and carried into effect with
the minimum disturbance of present administrative arrangements. It
should also be agreed upon that, after the expiry of a certain period but
not later than a reasonable time-limit thereafter, a plebiscite may be held
under the supervision of the United Nations, which should ensure the
freedom and impartiality of the plebiscite, to ascertain the wishes of the
inhabitants of the Territory with regard to their political future. If the
result of the plebiscite should reveal a clear preponderance of views in
support of a particular course and objective, that course should be adop-
ted so that the desired objective may be achieved as early as possible.

South Africa’s insistence upon giving effect to the will of the peoples
of South West Africa proceeds presumably from the conviction that an
overwhelming majority of the peoples of the Territory desire closer
political integration with the Republic of South Africa. Should that
prove in fact to be the case the United Nations, being wholly committed
to the principle of self-determination of peoples, would be expected to
readily give effect to the clearly expressed wishes of the peoples of the
Territory. Should the result of the plebiscite disclose their preference for
a different solution, South Africa should equally readily accept and
respect such manifestation of the will of the peoples concerned and should
co-operate with the United Nations in giving effect to it.

The Government of South Africa, being convinced that an overwhelming
majority of the peoples of South West Africa truly desire incorporation
with the Republic, would run little risk of a contrary decision through the
adoption of the procedure here suggested. If some such procedure is
adopted and the conclusion that may emerge therefrom, whatever it may
prove to be, is put into effect, South Africa would have vindicated itself
in the eyes of the world and in the estimation of the peoples of South
West Africa, whose freely expressed wishes must be supreme. There would
still remain the possibility, and, if South Africa’s estimation of the situa-
tion is close enough to reality, the strong probability, that once the
peoples of South West Africa have been put in a position to manage their
own affairs without any outside influence or control and they have had
greater experience of the difficulties and problems with which they would
be confronted, they may freely decide, in the exercise of their sovereignty,
to establish a closer political relationship with South Africa. The adoption

53
66 NAMIBIA (S.W. AFRICA) (DECL. ZAFRULLA KHAN)

of the course here suggested would indeed make a great contribution “to
the cause of international peace and security and, more, to the cause of
friendly relations amongst not only the nations but amongst all men”.

Vice-President AMMouNand Judges PADILLA NERVO, PETREN, ONYEAMA,
DILLARD and DE CASTRO append separate opinions to the Opinion of
the Court.

Judges Sir Gerald FITZMAURICE and Gros append dissenting opinions
to the Opinion of the Court.

(Initialled) Z.K.
(Initialled) S.A.

54
